Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER Dated as of October 26, 2008, Among Embarq Corporation, CenturyTel, Inc. and Cajun Acquisition Company TABLE OF CONTENTS Page ARTICLE I The Merger SECTION 1.01. The Merger 1 SECTION 1.02. Closing 1 SECTION 1.03. Effective Time 2 SECTION 1.04. Effects 2 SECTION 1.05. Certificate of Incorporation and By-Laws 2 SECTION 1.06. Directors and Officers of Surviving Company 2 ARTICLE II Effect on the Capital Stock of the Constituent Entities; Exchange of Certificates SECTION 2.01. Effect on Capital Stock 3 SECTION 2.02. Exchange of Certificates 4 ARTICLE III Representations and Warranties of Cedar and Pine Merger Sub SECTION 3.01. Organization, Standing and Power 7 SECTION 3.02. Cedar Subsidiaries 8 SECTION 3.03. Capital Structure 8 SECTION 3.04. Authority; Execution and Delivery; Enforceability 10 SECTION 3.05. No Conflicts; Consents 12 SECTION 3.06. SEC Documents; Undisclosed Liabilities 13 SECTION 3.07. Information Supplied 15 SECTION 3.08. Absence of Certain Changes or Events 16 SECTION 3.09. Taxes 17 SECTION 3.10. Benefits Matters; ERISA Compliance 18 SECTION 3.11. Litigation 21 SECTION 3.12. Compliance with Applicable Laws 22 SECTION 3.13. Environmental Matters 22 SECTION 3.14. Contracts 24 SECTION 3.15. Properties 25 SECTION 3.16. Intellectual Property 26 SECTION 3.17. Communications Regulatory Matters 26 SECTION 3.18. Agreements with Regulatory Agencies 27 SECTION 3.19. Labor Matters 27 SECTION 3.20. Brokers Fees and Expenses 28 SECTION 3.21. Opinion of Financial Advisor 28 SECTION 3.22. Insurance 29 SECTION 3.23. Financing 29 SECTION 3.24. Pine Merger Sub 29 SECTION 3.25. No Other Representations or Warranties 29 ARTICLE IV Representations and Warranties of Pine SECTION 4.01. Organization, Standing and Power 30 SECTION 4.02. Pine Subsidiaries 30 SECTION 4.03. Capital Structure 31 SECTION 4.04. Authority; Execution and Delivery; Enforceability 32 SECTION 4.05. No Conflicts; Consents 33 SECTION 4.06. SEC Documents; Undisclosed Liabilities 34 SECTION 4.07. Information Supplied 36 SECTION 4.08. Absence of Certain Changes or Events 37 SECTION 4.09. Taxes 38 SECTION 4.10. Benefits Matters; ERISA Compliance 39 SECTION 4.11. Litigation 42 SECTION 4.12. Compliance with Applicable Laws 42 SECTION 4.13. Environmental Matters 43 SECTION 4.14. Contracts 43 SECTION 4.15. Properties 45 SECTION 4.16. Intellectual Property 45 SECTION 4.17. Communications Regulatory Matters 46 SECTION 4.18. Agreements with Regulatory Agencies 47 SECTION 4.19. Labor Matters 47 SECTION 4.20. Brokers Fees and Expenses 48 SECTION 4.21. Opinion of Financial Advisor 48 SECTION 4.22. Insurance 48 SECTION 4.23. No Other Representations or Warranties 48 ARTICLE V Covenants Relating to Conduct of Business SECTION 5.01. Conduct of Business 49 SECTION 5.02. No Solicitation by Cedar; Cedar Board Recommendation 58 SECTION 5.03. No Solicitation by Pine; Pine Board Recommendation 61 ARTICLE VI Additional Agreements SECTION 6.01. Preparation of the Form S-4 and the Joint Proxy Statement; Stockholders Meetings 64 ii SECTION 6.02. Access to Information; Confidentiality 67 SECTION 6.03. Required Actions 67 SECTION 6.04. Stock Plans; Benefit Plans 71 SECTION 6.05. Indemnification, Exculpation and Insurance 73 SECTION 6.06. Fees and Expenses 74 SECTION 6.07. Certain Tax Matters 76 SECTION 6.08. Transaction Litigation 76 SECTION 6.09. Section 16 Matters 77 SECTION 6.10. Governance Matters 77 SECTION 6.11. Financing 77 SECTION 6.12. Public Announcements 78 SECTION 6.13. Stock Exchange Listing 78 SECTION 6.14. Employee Matters 78 SECTION 6.15. Amendment to Cedar Articles 80 SECTION 6.16. Control of Operations 80 ARTICLE VII Conditions Precedent SECTION 7.01. Conditions to Each Partys Obligation to Effect the Merger 80 SECTION 7.02. Conditions to Obligations of Pine 81 SECTION 7.03. Conditions to Obligation of Cedar 82 ARTICLE VIII Termination, Amendment and Waiver SECTION 8.01. Termination 83 SECTION 8.02. Effect of Termination 85 SECTION 8.03. Amendment 85 SECTION 8.04. Extension; Waiver 85 SECTION 8.05. Procedure for Termination, Amendment, Extension or Waiver 86 ARTICLE IX General Provisions SECTION 9.01. Nonsurvival of Representations and Warranties 86 SECTION 9.02. Notices 86 SECTION 9.03. Definitions 87 SECTION 9.04. Interpretation 90 SECTION 9.05. Severability 91 SECTION 9.06. Counterparts 91 SECTION 9.07. Entire Agreement; No Third-Party Beneficiaries 91 SECTION 9.08. Governing Law 91 SECTION 9.09. Assignment 92 iii SECTION 9.10. Specific Enforcement 92 SECTION 9.11. Waiver of Jury Trial 92 Exhibit A Governance Matters Exhibit B Tax Certificate Form iv AGREEMENT AND PLAN OF MERGER (this  Agreement ) dated as of October 26, 2008, among Embarq Corporation, a Delaware corporation ( Pine ), CenturyTel, Inc., a Louisiana corporation ( Cedar ), and Cajun Acquisition Company, a Delaware corporation and a wholly owned subsidiary of Cedar ( Pine Merger Sub ). WHEREAS the Board of Directors of Pine, the Board of Directors of Cedar, and the Board of Directors of Pine Merger Sub have approved this Agreement, determined that the terms of this Agreement are in the best interests of Pine, Cedar or Pine Merger Sub, as applicable, and their respective stockholders or shareholders, as applicable, and declared the advisability of this Agreement; WHEREAS the Board of Directors of Pine and the Board of Directors of Pine Merger Sub have recommended adoption or approval, as applicable, of this Agreement by their respective stockholders, as applicable; WHEREAS for U.S. Federal income Tax purposes, the Merger is intended to qualify as a reorganization within the meaning of Section 368(a) of the Code (the  Intended Tax Treatment ), and this Agreement is intended to be, and is adopted as, a plan of reorganization for purposes of Sections 354 and 361 of the Code; and WHEREAS Pine, Cedar and Pine Merger Sub desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger. NOW, THEREFORE, in consideration of the foregoing and the representations, warranties and covenants herein and intending to be legally bound, the parties hereto agree as follows: ARTICLE I The Merger SECTION 1.01. The Merger. On the terms and subject to the conditions set forth in this Agreement, and in accordance with the General Corporation Law of the State of Delaware (the  DGCL ), on the Closing Date, Pine Merger Sub shall be merged with and into Pine (the  Merger ). At the Effective Time, the separate corporate existence of Pine Merger Sub shall cease and Pine shall continue as the surviving company in the Merger (the  Surviving Company ). SECTION 1.02. Closing. The closing (the  Closing ) of the Merger shall take place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York 10019 at 10:00 a.m., New York City time, on a date to be specified by Pine and Cedar, which shall be no later than the tenth Business Day following the 2 satisfaction or (to the extent permitted by Law) waiver by the party or parties entitled to the benefits thereof of the conditions set forth in Article VII (other than those conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or (to the extent permitted by Law) waiver of those conditions), or at such other place, time and date as shall be agreed in writing between Pine and Cedar; provided , however , that if all the conditions set forth in Article VII shall not have been satisfied or (to the extent permitted by Law) waived on such tenth Business Day, then the Closing shall take place on the tenth Business Day on which all such conditions shall have been satisfied or (to the extent permitted by Law) waived, or at such other place, time and date as shall be agreed in writing between Pine and Cedar. The date on which the Closing occurs is referred to in this Agreement as the  Closing Date ; provided , further , that the Closing Date shall not occur before November 19, 2008. SECTION 1.03. Effective Time. Subject to the provisions of this Agreement, as soon as practicable on the Closing Date, the parties shall file with the Secretary of State of the State of Delaware the certificate of merger relating to the Merger (the  Certificate of Merger ), executed and acknowledged in accordance with the relevant provisions of the DGCL, and, as soon as practicable on or after the Closing Date, shall make all other filings required under the DGCL or by the Secretary of State of the State of Delaware in connection with the Merger. The Merger shall become effective at the time that the Certificate of Merger has been duly filed with the Secretary of State of the State of Delaware, or at such later time as Pine and Cedar shall agree and specify in the Certificate of Merger (the time the Merger becomes effective being the  Effective Time ). SECTION 1.04. Effects. The Merger shall have the effects set forth in this Agreement and Section 259 of the DGCL. SECTION 1.05. Certificate of Incorporation and By-Laws. The certificate of incorporation of Pine Merger Sub, as in effect immediately prior to the Effective Time, shall be the certificate of incorporation of the Surviving Company until thereafter changed or amended as provided therein or by applicable Law, except that the name of the Surviving Company shall be Embarq Corporation. The by-laws of Pine Merger Sub, as in effect immediately prior to the Effective Time, shall be the by-laws of the Surviving Company until thereafter changed or amended as provided therein or by applicable Law, except that references to the name of Pine Merger Sub shall be replaced by references to the name of the Surviving Company. SECTION 1.06. Directors and Officers of Surviving Company. The directors of Pine Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Company until the earlier of their resignation or removal or until their respective successors are duly elected and qualified, as the case may be. The officers of Pine immediately prior to the Effective Time shall be the officers of the 3 Surviving Company until the earlier of their resignation or removal or until their respective successors are duly elected or appointed and qualified, as the case may be. ARTICLE II Effect on the Capital Stock of the Constituent Entities; Exchange of Certificates SECTION 2.01. Effect on Capital Stock. At the Effective Time, by virtue of the Merger and without any action on the part of Pine, Cedar, Pine Merger Sub or the holder of any shares of Pine Common Stock or Pine Merger Sub Common Stock: (a) Conversion of Pine Merger Sub Common Stock. Each share of common stock, par value $0.01 per share, in Pine Merger Sub (the  Pine Merger Sub Common Stock ) issued and outstanding immediately prior to the Effective Time shall be converted into 1 fully paid and nonassessable share of common stock, par value $0.01 per share, of the Surviving Company with the same rights, powers and privileges as the shares so converted and shall constitute the only outstanding shares of capital stock of the Surviving Company. From and after the Effective Time, all certificates representing shares of Pine Merger Sub Common Stock shall be deemed for all purposes to represent the number of shares of common stock of the Surviving Company into which they were converted in accordance with the immediately preceding sentence. (b) Cancellation of Treasury Stock and Cedar-Owned Stock. Each share of common stock, par value $0.01, of Pine (the  Pine Common Stock ) that is owned by Pine as treasury stock and each share of Pine Common Stock that is owned by Cedar or Pine Merger Sub immediately prior to the Effective Time shall no longer be outstanding and shall automatically be canceled and shall cease to exist, and no consideration shall be delivered in exchange therefor. (c) Conversion of Pine Common Stock. Subject to Section 2.02, each share of Pine Common Stock issued and outstanding immediately prior to the Effective Time (other than shares to be canceled in accordance with Section 2.01(b)) shall be converted into the right to receive 1.37 fully paid and nonassessable shares (the  Exchange Ratio ) of Cedar Common Stock (the  Merger Consideration ). All such shares of Pine Common Stock, when so converted, shall no longer be outstanding and shall automatically be canceled and shall cease to exist, and each holder of a certificate (or evidence of shares in book-entry form) that immediately prior to the Effective Time represented any such shares of Pine Common Stock (each, a  Certificate ) shall cease to have any rights with respect thereto, except the right to receive the Merger Consideration and any cash in lieu of fractional shares of Cedar Common Stock to be issued or paid in consideration therefor and any dividends or other distributions to which holders become entitled upon the surrender of such Certificate in accordance with Section 2.02, without interest. For purposes of this Agreement,  Cedar Common 4 Stock  means the common stock, par value $1.00 per share, of Cedar. Notwithstanding the foregoing, if between the date of this Agreement and the Effective Time the outstanding shares of Cedar Common Stock or Pine Common Stock shall have been changed into a different number of shares or a different class, by reason of any stock dividend, subdivision, reclassification, recapitalization, split, combination or exchange of shares, or any similar event shall have occurred, then any number or amount contained herein which is based upon the number of shares of Cedar Common Stock or Pine Common Stock, as the case may be, will be appropriately adjusted to provide to Cedar and the holders of Pine Common Stock the same economic effect as contemplated by this Agreement prior to such event. As provided in Section 2.02(j), the right of any holder of a Certificate to receive the Merger Consideration shall be subject to and reduced by the amount of any withholding under applicable Tax Law. SECTION 2.02. Exchange of Certificates. (a) Exchange Agent. Prior to the Effective Time, Cedar shall appoint a bank or trust company reasonably acceptable to Pine to act as exchange agent (the  Exchange Agent ) for the payment of the Merger Consideration. At or prior to the Effective Time, Cedar shall deposit with the Exchange Agent, for the benefit of the holders of Certificates, for exchange in accordance with this Article II through the Exchange Agent, certificates representing the shares of Cedar Common Stock to be issued as Merger Consideration and cash sufficient to make payments in lieu of fractional shares pursuant to Section 2.02(f) . All such Cedar Common Stock and cash deposited with the Exchange Agent is hereinafter referred to as the  Exchange Fund . (b) Letter of Transmittal. As promptly as practicable after the Effective Time, Cedar shall cause the Exchange Agent to mail to each holder of record of Pine Common Stock a form of letter of transmittal (the  Letter of Transmittal ) (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon delivery of the Certificates to the Exchange Agent and shall be in such form and have such other provisions (including customary provisions with respect to delivery of an agents message with respect to shares held in book-entry form) as Cedar may specify subject to Pines reasonable approval), together with instructions thereto. (c) Merger Consideration Received in Connection with Exchange. Upon (i) in the case of shares of Pine Common Stock represented by a Certificate, the surrender of such Certificate for cancellation to the Exchange Agent, or (ii) in the case of shares of Pine Common Stock held in book-entry form, the receipt of an agents message by the Exchange Agent, in each case together with the Letter of Transmittal, duly, completely and validly executed in accordance with the instructions thereto, and such other documents as may reasonably be required by the Exchange Agent, the holder of such shares shall be entitled to receive in exchange therefor (i) the Merger Consideration into which such shares of Pine Common Stock have been converted pursuant to Section 2.01 and (ii) any cash in lieu of fractional shares which the holder has the right to receive 5 pursuant to Section 2.02(f) and in respect of any dividends or other distributions which the holder has the right to receive pursuant to Section 2.02(d). In the event of a transfer of ownership of Pine Common Stock which is not registered in the transfer records of Pine, a certificate representing the proper number of shares of Cedar Common Stock pursuant to Section 2.01 and cash in lieu of fractional shares which the holder has the right to receive pursuant to Section 2.02(f) and in respect of any dividends or other distributions which the holder has the right to receive pursuant to Section 2.02(d) may be issued to a transferee if the Certificate representing such Pine Common Stock (or, if such Pine Common Stock is held in book-entry form, proper evidence of such transfer) is presented to the Exchange Agent, accompanied by all documents required to evidence and effect such transfer and by evidence that any applicable stock transfer Taxes have been paid. Until surrendered as contemplated by this Section 2.02(c), each share of Pine Common Stock, and any Certificate with respect thereto, shall be deemed at any time from and after the Effective Time to represent only the right to receive upon such surrender the Merger Consideration which the holders of shares of Pine Common Stock were entitled to receive in respect of such shares pursuant to Section 2.01 (and cash in lieu of fractional shares pursuant to Section 2.02(f) and in respect of any dividends or other distributions pursuant to Section 2.02(d)). No interest shall be paid or shall accrue on the cash payable upon surrender of any Certificate (or shares of Pine Common Stock held in book-entry form). (d) Treatment of Unexchanged Shares. No dividends or other distributions declared or made with respect to Cedar Common Stock with a record date after the Effective Time shall be paid to the holder of any unsurrendered Certificate (or shares of Pine Common Stock held in book-entry form) with respect to the shares of Cedar Common Stock issuable upon surrender thereof, and no cash payment in lieu of fractional shares shall be paid to any such holder pursuant to Section 2.02(f), until the surrender of such Certificate (or shares of Pine Common Stock held in book-entry form) in accordance with this Article II. Subject to escheat, Tax or other applicable Law, following surrender of any such Certificate (or shares of Pine Common Stock held in book-entry form), there shall be paid to the holder of the certificate representing whole shares of Cedar Common Stock issued in exchange therefor, without interest, (i) at the time of such surrender, the amount of any cash payable in lieu of a fractional share of Cedar Common Stock to which such holder is entitled pursuant to Section 2.02(f) and the amount of dividends or other distributions with a record date after the Effective Time theretofore paid with respect to such whole shares of Cedar Common Stock and (ii) at the appropriate payment date, the amount of dividends or other distributions with a record date after the Effective Time but prior to such surrender and a payment date subsequent to such surrender payable with respect to such whole shares of Cedar Common Stock. (e) No Further Ownership Rights in Pine Common Stock. The shares of Cedar Common Stock issued and cash paid in accordance with the terms of this Article II upon conversion of any shares of Pine Common Stock (including any cash paid pursuant to subsection (f) of this Section 2.02) shall be deemed to have been issued and paid in full 6 satisfaction of all rights pertaining to such shares of Pine Common Stock. From and after the Effective Time, there shall be no further registration of transfers on the stock transfer books of the Surviving Company of shares of Pine Common Stock that were outstanding immediately prior to the Effective Time. If, after the Effective Time, any Certificates formerly representing shares of Pine Common Stock (or shares of Pine Common Stock held in book-entry form) are presented to Cedar or the Exchange Agent for any reason, they shall be canceled and exchanged as provided in this Article II. (f) No Fractional Shares. No certificates or scrip representing fractional shares of Cedar Common Stock shall be issued upon the conversion of Pine Common Stock pursuant to Section 2.01. Notwithstanding any other provision of this Agreement, each holder of shares of Pine Common Stock converted pursuant to the Merger who would otherwise have been entitled to receive a fraction of a share of Cedar Common Stock (after taking into account all shares of Pine Common Stock exchanged by such holder) shall receive, in lieu thereof, cash (without interest) in an amount equal to such fractional amount multiplied by the last reported sale price of Cedar Common Stock on the New York Stock Exchange (the  NYSE ) (as reported in The Wall Street Journal or, if not reported therein, in another authoritative source mutually selected by Cedar and Pine) on the last complete trading day prior to the date of the Effective Time (the  Cedar Closing Price ). (g) Termination of Exchange Fund. Any portion of the Exchange Fund (including any interest received with respect thereto) that remains undistributed to the holders of Pine Common Stock for 180 days after the Effective Time shall be delivered to Cedar, upon demand, and any holder of Pine Common Stock who has not theretofore complied with this Article II shall thereafter look only to Cedar for payment of its claim for Merger Consideration, any cash in lieu of fractional shares and any dividends and distributions to which such holder is entitled pursuant to this Article II, in each case without any interest thereon. (h) No Liability. None of Pine, Cedar, Pine Merger Sub or the Exchange Agent shall be liable to any Person in respect of any portion of the Exchange Fund delivered to a public official pursuant to any applicable abandoned property, escheat or similar Law. Any portion of the Exchange Fund which remains undistributed to the holders of Certificates for two years after the Effective Time (or immediately prior to such earlier date on which the Exchange Fund would otherwise escheat to, or become the property of, any Governmental Entity), shall, to the extent permitted by applicable Law, become the property of Cedar, free and clear of all claims or interest of any Person previously entitled thereto. (i) Investment of Exchange Fund. The Exchange Agent shall invest any cash in the Exchange Fund as directed by Cedar. Any interest and other income resulting from such investments shall be paid to Cedar. 7 (j) Withholding Rights. Each of Cedar and the Exchange Agent (without duplication) shall be entitled to deduct and withhold from the consideration otherwise payable to any holder of Pine Common Stock pursuant to this Agreement such amounts as may be required to be deducted and withheld with respect to the making of such payment under applicable Tax Law. Amounts so withheld and paid over to the appropriate taxing authority shall be treated for all purposes of this Agreement as having been paid to the holder of Pine Common Stock in respect of which such deduction or withholding was made. (k) Lost Certificates. If any Certificate shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the Person claiming such Certificate to be lost, stolen or destroyed and, if required by Cedar, the posting by such Person of a bond, in such reasonable and customary amount as Cedar may direct, as indemnity against any claim that may be made against it with respect to such Certificate, the Exchange Agent shall issue, in exchange for such lost, stolen or destroyed Certificate, the Merger Consideration, any cash in lieu of fractional shares and any dividends and distributions on the Certificate deliverable in respect thereof pursuant to this Agreement. ARTICLE III Representations and Warranties of Cedar and Pine Merger Sub Cedar and Pine Merger Sub jointly and severally represent and warrant to Pine that the statements contained in this Article III are true and correct except as set forth in the Cedar SEC Documents filed and publicly available after January 1, 2008 and prior to the date of this Agreement (the  Filed Cedar SEC Documents ) (excluding any disclosures in the Filed Cedar SEC Documents in any risk factors section, in any section related to forward looking statements and other disclosures that are predictive or forward-looking in nature) or in the disclosure letter delivered by Cedar to Pine at or before the execution and delivery by Cedar and Pine Merger Sub of this Agreement (the  Cedar Disclosure Letter ). The Cedar Disclosure Letter shall be arranged in numbered and lettered sections corresponding to the numbered and lettered sections contained in this Article III, and the disclosure in any section shall be deemed to qualify other sections in this Article III to the extent (and only to the extent) that it is reasonably apparent from the face of such disclosure that such disclosure also qualifies or applies to such other sections. SECTION 3.01. Organization, Standing and Power. Each of Cedar and each of Cedars Subsidiaries (the  Cedar Subsidiaries ) is duly organized, validly existing and in good standing under the laws of the jurisdiction in which it is organized (in the case of good standing, to the extent such jurisdiction recognizes such concept), except, in the case of the Cedar Subsidiaries, where the failure to be so organized, existing or in good standing, individually or in the aggregate, has not had and would not reasonably be expected to have a Cedar Material Adverse Effect. Each of Cedar and the 8 Cedar Subsidiaries has all requisite power and authority and possesses all governmental franchises, licenses, permits, authorizations, variances, exemptions, orders and approvals (collectively,  Permits ) necessary to enable it to own, lease or otherwise hold its properties and assets and to conduct its businesses as presently conducted (the  Cedar Permits ), except where the failure to have such power or authority or to possess Cedar Permits, individually or in the aggregate, has not had and would not reasonably be expected to have a Cedar Material Adverse Effect. Each of Cedar and the Cedar Subsidiaries is duly qualified or licensed to do business in each jurisdiction where the nature of its business or the ownership or leasing of its properties make such qualification necessary, other than in such jurisdictions where the failure to be so qualified or licensed, individually or in the aggregate, has not had and would not reasonably be expected to have a Cedar Material Adverse Effect. Cedar has delivered or made available to Pine, prior to execution of this Agreement, true and complete copies of (a) the amended and restated articles of incorporation of Cedar in effect as of the date of this Agreement (the  Cedar Articles ) and the by-laws of Cedar in effect as of the date of this Agreement (the  Cedar By-laws ) and (b) the constituent documents of Pine Merger Sub. SECTION 3.02. Cedar Subsidiaries. (a) All the outstanding shares of capital stock or voting securities of, or other equity interests in, each Cedar Subsidiary have been validly issued and are fully paid and nonassessable and are owned by Cedar, by another Cedar Subsidiary or by Cedar and another Cedar Subsidiary, free and clear of all material pledges, liens, charges, mortgages, deeds of trust, rights of first offer or first refusal, options, encumbrances and security interests of any kind or nature whatsoever (collectively, with covenants, conditions, restrictions, easements, encroachments, title retention agreements or other third party rights or title defect of any kind or nature whatsoever,  Liens ), and free of any other restriction (including any restriction on the right to vote, sell or otherwise dispose of such capital stock, voting securities or other equity interests), except for restrictions imposed by applicable securities laws.
